Citation Nr: 1034572	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  08-19 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for claimed right ankle 
disability secondary to the service-connected diabetes mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from January 1994 to February 
1998.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision by the RO.    

The Board remanded the case to the RO for additional development 
of the record in January 2010. 

In June 2008, the Veteran requested a hearing before the Board.  
However, he subsequently withdrew his request in July 2010.  

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.



REMAND

Additional development is necessary before this appeal can be 
decided on the merits.  The Veteran asserts that he incurred a 
fracture to the right ankle in a motor vehicle accident and the 
accident was proximately due to his service-connected diabetes 
mellitus.  

The Veteran asserts that he had a diabetic attack and passed out 
while driving and this led to a car accident and his right ankle 
injury.  See the March 2007 statement from the Veteran.  

Of record are the hospital records from the Bayfront Medical 
Center dated from February 18, 2007 to February 23, 2007.  
However, the records from the emergency responders who 
transported the Veteran to the hospital and police reports of the 
motor vehicle accident are not of record.  

The Board finds that the RO should make an attempt to obtain such 
records since these records may provide evidence as to the cause 
of the motor vehicle accident.  The Board notes that the hospital 
records associated with the file do not support the Veteran's 
contentions and suggest another cause for accident.  

The RO should contact the Veteran by letter and request that he 
provide sufficient information, and if necessary authorization, 
to enable the RO to obtain the records from the emergency medical 
technicians (EMT) or other emergency responders who responded to 
the February 18, 2007 motor vehicle accident and transported the 
Veteran to Bayfront medical center.  The RO should make attempts 
to obtain the police reports for this accident.  VA has a duty to 
seek these relevant records. 38 U.S.C.A. § 5103A(b)(1).  

The record shows that the Veteran receives treatment for the 
service-connected diabetes mellitus at VA.  The RO should ask the 
Veteran to identify where he seeks treatment and obtain the VA 
treatment records for treatment of the diabetes mellitus dated 
from August 2008.  VA has a duty to seek these records.  
38 U.S.C.A. § 5103A(b)(1).

A review of the record shows that the Veteran did not receive 
proper Veterans Claims Assistance Act of 2000 (VCAA) notice for 
the claim for service connection for a right ankle disability.  

The Veteran received a VCAA notice letter in April 2007, but this 
letter only provided information as to how to substantiate a 
claim for secondary service connection.  The letter did not 
provide notice of the information needed to substantiate a claim 
for direct service connection or notice as disability ratings and 
effective dates.  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains to 
the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  

As previously defined by the courts, those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, the Board finds that additional VCAA notice and 
readjudication of the claim is warranted.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take all indicated action 
to obtain all VA records of the Veteran's 
treatment for diabetes mellitus dated from 
August 2008.  

2.  The RO should take appropriate steps to 
contact the Veteran and ask him to provide 
sufficient information to identify the EMT 
and police department who responded to the 
motor vehicle accident on February 18, 
2007, and if necessary, provide signed 
authorizations, to enable VA to obtain 
records of the EMT services.

3.  The Veteran should be asked to provide 
any documentation related to the February 
18, 2007 motor vehicle accident.  The RO 
should make an attempt to obtain copies of 
any available police reports referable to 
the motor vehicle accident. 

4.  The RO should send the Veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence necessary to 
substantiate a claim for service connection 
and notice as outlined by Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).   

5.  Following completion of all indicated 
development, the RO should readjudicate the 
claim in light of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished with a 
fully responsive Supplemental statement of 
the Case and afforded a reasonable 
opportunity for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


